NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted June 28, 2019
                                  Decided July 1, 2019

                                          Before

                          JOEL M. FLAUM, Circuit Judge

                          DIANE S. SYKES, Circuit Judge

                          DAVID F. HAMILTON, Circuit Judge

No. 17-1298

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff-Appellee,                           Court for the Northern District of Illinois,
                                                   Eastern Division.
       v.
                                                   No. 14 CR 330-10
RODNEY BEDENFIELD,
    Defendant-Appellant.                           Virginia M. Kendall,
                                                   Judge.

                                        ORDER

       Rodney Bedenfield pleaded guilty to distributing and conspiring to distribute
heroin, 21 U.S.C. §§ 841(a)(1), 846, but proceeded to a trial on the charges remaining
against him—firearm possession as a felon, 18 U.S.C. § 922(g)(1), and in furtherance of
those drug crimes, id. § 924(c)(1)(A)—of which he was convicted. He was sentenced to
211 months’ imprisonment. Bedenfield appealed but his appointed counsel moved to
withdraw on grounds that the appeal is frivolous. See Anders v. California, 386 U.S. 738,
744 (1967). We denied the motion in light of Dean v. United States, 137 S. Ct. 1170 (2017),
and remanded the case so that the district court could clarify whether it had considered
Bedenfield’s mandatory sentence under § 924(c). After the judge confirmed that she did
so, counsel again moved to withdraw. Bedenfield opposes the motion. CIR. R. 51(b).
No. 17-1298                                                                          Page 2

Counsel’s brief outlines the nature of the case and addresses the potential issues that we
would expect an appeal like this to involve. Because counsel’s brief appears thorough
(with one qualification that we note later), we limit our review to the topics he
discusses, along with the issues that Bedenfield wishes to raise. See United States v. Bey,
748 F.3d 774, 776 (7th Cir. 2014).

        Counsel first considers five potential arguments concerning Bedenfield’s plea
colloquy but properly concludes that all of them would be frivolous. Because
Bedenfield did not challenge any aspect of the plea colloquy in the district court, we
would review its adequacy for plain error. United States v. Vonn, 535 U.S. 55, 59 (2002).
First, the judge did not tell Bedenfield of the government’s right to use his statements
against him in a prosecution for perjury, see FED. R. CRIM. P. 11(b)(1)(A), but any
assertion of error would be pointless because there is no current or prospective
prosecution for perjury, United States v. Blalock, 321 F.3d 686, 689 (7th Cir. 2003). Second,
the judge failed to mention Bedenfield’s right to counsel at trial, see FED. R. CRIM. P.
11(b)(1)(D), but Bedenfield already was represented by counsel, and the judge, when
reviewing Bedenfield’s trial rights, informed him that his attorney could call and
cross-examine witnesses on his behalf, so he surely understood that counsel would
continue to represent him if he proceeded to trial on the drug charges. See United States
v. Knox, 287 F.3d 667, 670 (7th Cir. 2002); United States v. Lovett, 844 F.2d 487, 491–92
(7th Cir. 1988). Third, the judge did not inform Bedenfield of the nature of the charges,
see FED. R. CRIM. P. 11(b)(1)(G), but Bedenfield confirmed that he reviewed the
indictment with counsel—raising “a presumption that the defendant was informed of
the nature of the charge[s] against him,” Bousley v. United States, 523 U.S. 614, 618
(1998)—and we see nothing in the record to suggest that he was ignorant of the charges.
Fourth, counsel assesses whether he could challenge the judge’s failure to inform
Bedenfield of her obligation to consider the sentencing factors in 18 U.S.C. § 3553(a) as
well as possible departures under the Sentencing Guidelines, see FED. R. CRIM.
P. 11(b)(1)(M). But a challenge here would also be frivolous because the judge
confirmed that Bedenfield discussed the guidelines range with counsel, informed him
that the guidelines are “something that I take into account” but that “they’re not
mandatory,” and reviewed the statutory maximum and minimum for each count.
See United States v. Austin, 907 F.3d 995, 998–99 (7th Cir. 2018). Fifth, the judge did not
inquire whether Bedenfield’s plea resulted from threats or undisclosed promises,
see FED. R. CRIM. P. 11(b)(2), but the judge did ask whether there was “anyone forcing”
him to enter the plea and confirmed that he was “doing it voluntarily.” And nothing
suggests that the judge clearly erred by finding that his guilty plea was voluntary.
No. 17-1298                                                                        Page 3

       Next, counsel rightly rejects challenging the sufficiency of the evidence
supporting Bedenfield’s conviction for possessing a firearm in furtherance of his
possession of heroin. We would reverse only if the record lacks “any evidence from
which any rational jury could find guilt,” United States v. Lawrence, 788 F.3d 234, 239
(7th Cir. 2015), and here the evidence was considerable. Bedenfield had pleaded guilty
to possessing the heroin with intent to distribute and had testified that he stored the
heroin inside a garbage can inside a storage shed. At trial for possessing a firearm,
Bedenfield stipulated that law-enforcement officers recovered five semi-automatic
firearms, three of which were loaded, from inside the same garbage can that contained
the heroin inside the storage shed. A law-enforcement witness also testified that he
recovered heroin paraphernalia from inside the same garbage can with the guns. And
the owner of the storage shed testified that it required a key to access and that he gave
only Bedenfield a key and permission to use it. The owner added that he did not store
any firearms in the shed and did not allow anyone else to store firearms there.

       Counsel also explores arguing that Bedenfield’s sentence was substantively
unreasonable but properly concludes that doing so would be frivolous. We pause to
observe that counsel misstates Bedenfield’s guidelines range, but we need not reject
counsel’s brief because the sentencing transcript shows that a challenge on this ground
would be frivolous. Bedenfield’s 211-month prison term included a sentence of 151
months for his drug counts, which is below the guidelines range of 188 to 235 months
(based on an offense level of 33 and a criminal history category of IV), and a consecutive
60-month sentence, the statutory minimum for his § 924(c) gun offense. We presume
that a below-guidelines sentence is reasonable, see United States v. White, 868 F.3d 598,
603 (7th Cir. 2017), and we see nothing in the record to rebut that presumption. Nor
does counsel identify any plausible challenge to the guidelines calculation, which was
uncontested in the district court. And we agree with counsel that the judge did not
abuse her discretion in weighing the 18 U.S.C. § 3553(a) factors and considering
Bedenfield’s arguments in mitigation. The judge noted the seriousness of the offense
(that “heroin distribution in that neighborhood is devastating”) and Bedenfield’s
history and characteristics (that his parents “were very supportive” but that Bedenfield
“started down that [negative] path” after his father left). The judge also considered his
criminal history and the need for specific deterrence (that “four wake-up calls made no
impact whatsoever”).

       Finally, counsel and Bedenfield consider arguing that counsel was ineffective in
two respects. First, they ask whether Bedenfield’s trial counsel was ineffective because
of a conflict of interest—trial counsel had been paid by one of Bedenfield’s (uncharged)
No. 17-1298                                                                             Page 4

co-conspirators who had supplied Bedenfield with heroin. Under this theory, trial
counsel’s performance was compromised because he instructed Bedenfield to
“minimize the involvement” of this supplier, despite Bedenfield’s desire to cooperate
truthfully with investigators. Second, Bedenfield argues that his appellate counsel was
ineffective and violated his ethical responsibilities by refusing to challenge Bedenfield’s
§ 924(c) conviction as he requested. The right to effective assistance of counsel includes
the right to representation that is not adversely affected by a conflict of interest, Hall
v. United States, 371 F.3d 969, 973 (7th Cir. 2004); see also Cuyler v. Sullivan, 446 U.S. 335,
348, 350 (1980), but ineffective-assistance claims are best reserved for collateral review
so that a fuller record can be developed. See United States v. Flores, 739 F.3d 337, 341
(7th Cir. 2014); Lipson v. United States, 233 F.3d 942, 943–44, 47 (7th Cir. 2000).

      For these reasons, we GRANT counsel’s motion to withdraw and DISMISS the
appeal.